Citation Nr: 9913912	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome.

Entitlement to a rating in excess of 10 percent for left 
carpal tunnel syndrome.

Entitlement to a rating in excess of 10 percent for residuals 
of an injury of the cervical spine.

Entitlement to a rating in excess of 10 percent for 
epicondylitis of the right elbow.


REPRESENTATION


Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1992.

This matter comes the Board from a June 1994 RO decision 
which, among other actions, granted service connection for 
bilateral carpal tunnel syndrome, residuals of an injury to 
the cervical spine, and a right elbow disability.  The RO 
assigned noncompensable ratings for the disorders, and the 
veteran appealed for higher ratings.  In September 1995 an RO 
hearing officer assigned higher ratings of 10 percent for 
right carpal tunnel syndrome, 10 percent for left carpal 
tunnel syndrome, and 10 percent for the right elbow disorder, 
and in February 1997 the RO assigned a higher rating of 10 
percent for the cervical spine condition.  The appeal for 
higher ratings for all these disorders continues.

Service connection for headaches was denied by the RO in 
February 1997.  In May 1997 the veteran filed a notice of 
disagreement with that decision, but, after a statement of 
the case was issued in August 1997, he did not perfect the 
appeal by filing a substantive appeal.  Thus such matter is 
not on appeal.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet. App. 554 
(1993).



FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome is productive 
of no more than mild impairment.

2.  The veteran's left carpal tunnel syndrome is productive 
of no more than mild impairment.

3.  The veteran's residuals of an injury to the cervical 
spine are manifested by no more than slight limitation of 
motion.

4.  The veteran's epicondylitis of the right elbow is 
manifested by no more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.124a, Diagnostic Code 8515.

3.  The criteria for a rating in excess of 10 percent for 
residuals of a cervical spine injury have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5290.

4.  The criteria for a rating in excess of 10 percent for 
epicondylitis of the right elbow have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Codes 5206, 5207, 5208, 
5213.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty from August 1979 to October 
1992.  His service medical records show he injured his neck, 
had carpal tunnel syndrome, and had complaints of right elbow 
pain.  

VA outpatient treatment records show the veteran was 
evaluated for complaints of neck pain and parasthesias of the 
upper extremities in June 1993.  An August 1993 MRI of the 
cervical spine was normal.  A September 1993 nerve conduction 
study (NCS) of the upper extremitities showed reduced sensory 
conduction on the left and was normal on the right.  Motor 
conduction for the ulnar and median nerves was normal.  
Distal motor latencies were delayed, slightly greater on the 
left.  Electromyography (EMG) was normal.  The impression was 
evidence of entrapment of the median nerve through the carpal 
tunnel, bilaterally, somewhat greater on the left.

On an October 1993 VA medical examination, the veteran 
complained of pain in his neck and numbness of his hands.  It 
was reported that he was right-handed.  The diagnoses 
included bilateral carpal tunnel syndrome based upon EMG and 
NCS results, and orthopedic injuries per orthopedic 
examination.

On an October 1993 VA orthopedic examination, it was reported 
that the veteran injured his neck in 1982 and X-rays and 
MRI's over the years had failed to show evidence of a 
significant problem.  He said he had neck pain with radiation 
into the right arm.  Examination showed full range of motion 
of the neck.  The veteran gave a history of a right elbow 
injury in 1988.  There was full range of motion of the right 
elbow with some tenderness of the medial epicondyle.  The 
diagnoses included chronic cervical sprain, and epicondylitis 
of the right elbow with questionable intraarticular loose 
bodies.

On a July 1994 VA examination of the peripheral nerves, the 
veteran complained of tingling of both hands and wrists.  
Motor examination showed 5/5 power in both upper extremities 
and normal muscle bulk and tone in the upper extremities.  
Sensory examination did not split the fingers, but there was 
a positive Tinel's and Phalen's sign.  The diagnosis was 
history of carpal tunnel syndrome documented electrically in 
the past and clinically on the current examination.

The veteran testified at a hearing at the RO in June 1995.  
He said he had limitation of motion of neck and a cracking of 
the neck with movement.  He reported he had pain in his hands 
and trouble picking up a paper or pencil and trouble tying 
his shoes.  He stated he could not fully extend his right arm 
and would have occasional swelling of the right elbow 
depending on his activities.

On a July 1995 VA peripheral nerve examination, the veteran 
reported that the tingling in his hands had gotten 
progressively worse over the years.  Motor examination was 
5/5, bilaterally, except for abductor pollucis brevis, which 
was 3/5, bilaterally.  Tinel's sign was negative, and sensory 
examination was variable.  X-rays of both wrists were normal.  
There was limitation of motion of the cervical spine in all 
directions.  There was no paraspinous spasm.  It was reported 
that that right elbow X-rays showed medial epicondyle loose 
bodies.  Diagnoses included bilateral carpal tunnel syndrome 
and cervical pain.

In July 1996 David M. Katz, M.D., reported examining the 
veteran for chronic neck pain and headaches.  The veteran 
reported he had not sought treatment in the last several 
years.  Examination of the neck showed limitation of lateral 
rotation to 30 degrees, lateral flexion to 30 degrees, and 
extension 20 degrees.  Flexion was normal.  There was 
tenderness over the cervical paraspinal muscles.  There was 
abnormal pinprick in the bilateral C2 distribution.  Motor 
examination was normal, including bulk, tone, and strength.  
Sensory examination showed diminished light touch and 
pinprick in the dorsal thumb and radial aspect of the 
forearms.  Tinel's sign was positive on the left carpal 
tunnel and negative on the right.  

The veteran was seen at a VA outpatient clinic in April and 
May 1997 for complaints of neck pain.  In April he had 
decreased sensation to pin prick in the C5, C6 nerve 
distribution.  Deep tendon reflexes were 2-plus and 
symmetrical.  Motor examination was 5/5 with normal tone and 
bulk.  The impression was C5-C6 radiculopathy, bilaterally, 
by examination, although the doctor indicated such would have 
to be evaluated further by EMG/NCS results.  X-rays of the 
cervical spine were ordered, and these showed normal disc 
spaces and otherwise normal findings except for tiny spurs at 
C5 and C6.  In May 1997, the same doctor noted that there was 
no cervical radiculopathy by EMG/NCS, and the impressions 
were cervical strain and bilateral carpal tunnel syndrome.  
At an outpatient visit later in May 1997, the veteran 
complained of neck pain radiated to his forehead and 
shoulders.  It was reported that X-rays had shown arthritis.  
Range of motion of the cervical spine was reduced by 50 
percent in right rotation and by 25 percent in forward 
flexion, backward extension, side flexion, and left rotation.  
Motor examination of the upper extremities was normal.  
Sensory examination was normal except for reduced sensation 
in the C5 distribution on the right.  The impression was 
myofascial pain secondary to past trauma and cervical 
degenerative joint disease.  The doctor commented that 
bilateral carpal tunnel syndrome could be contributing as 
referred pain to the neck.  It was also noted that the 
veteran was deconditioned.  In June 1997 the veteran received 
physical therapy for complaints of cervical spine pain.

Later VA medical records from 1997 and 1998 do not show 
treatment for the disabilities currently in issue; the 
veteran was primarily treated for psychiatric symptoms and 
underwent an appendectomy during this time.

II.  Analysis

The veteran's claims for higher ratings for his service-
connected right and left carpal tunnel syndrome, residuals of 
an injury of the cervical spine, and epicondylitis of the 
right elbow are well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  Right and left carpal tunnel syndrome 

The veteran's bilateral carpal tunnel syndrome is currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, and 
each arm is rated 10 percent.  Under Diagnostic Code 8515, a 
10 percent evaluation is warranted for mild incomplete 
paralysis of the major or minor median nerve.  A 30 percent 
evaluation is warranted for moderate incomplete paralysis of 
the major median nerve, and a 20 percent evaluation for 
moderate incomplete paralysis of the minor median nerve.

The veteran's bilateral carpal tunnel syndrome is manifested 
by subjective pain and complaints of impairment of certain 
activities requiring fine touch (picking up small objects).  
Medical records since 1993 generally show normal motor 
functioning and only a mild sensory deficit.  When the 
veteran was seen by Dr. Katz in 1996, motor examination was 
normal, and there was only some diminished sensation to light 
touch and pinprick in the dorsal thumb and radial aspect of 
the forearms and no motor impairment.  

The evidence as a whole shows no more than mild incomplete 
paralysis of the major (right arm) median nerve and minor 
(left arm) median nerve, which is no more than 10 percent 
disabling per arm under Diagnostic Code 8515.  Moderate 
incomplete paralysis of either arm, as required for higher 
ratings under Code 8515, is not shown.  There is no 
limitation of motion of the veteran's wrists (38 C.F.R. 
§ 4.71a, Code 5215) or other basis for a higher rating for 
his service-connected bilateral carpal tunnel syndrome.  

The preponderance of the evidence is against the veteran's 
claims for higher ratings for his service-connected right and 
left carpal tunnel syndrome.  Thus the reasonable doubt 
doctrine does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Residuals of an injury of the cervical spine 

The veteran claims that a rating in excess of 10 percent is 
warranted for his cervical spine disability.  The condition 
has primarily been diagnoses as cervical strain, and such is 
to be rated based on limitation of motion under 38 C.F.R. 
§ 4.71a, Code 5290.  Although some recent X-rays suggest 
minimal arthritis of the cervical spine, any arthritis is 
also to be rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  The medical evidence as a 
whole indicates the veteran does not have degenerative disc 
disease of the cervical spine, and a rating under 38 C.F.R. 
§ 4.71a, Code 5293 (intervertebral disc syndrome) is not 
indicated.

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation. Moderate limitation of motion is rated 
20 percent.  Severe limitation of motion of the cervical 
spine is rated 30 percent.  38 C.F.R. § 4.71a, Code 5290.  

A 1993 VA examination showed full range of motion of the 
cervical spine, although later records show some limitation 
of motion.  In 1996 Dr. Katz reported that the veteran's 
cervical spine motion included full forward flexion, backward 
extension to 20 degrees, lateral flexion to 30 degrees, and 
lateral rotation to 30 degrees.  A 1997 VA outpatient record 
indicates range of motion of the cervical spine was reduced 
by 25 percent in all directions except for right rotation 
which was reduced by 50 percent.  The veteran was then seen 
for one episode of physical therapy, and later records dated 
into 1998 do not show treatment for the cervical spine 
problem.

The evidence shows that, at its worst, cervical spine motion 
is only slightly reduced, and such supports no more than the 
current 10 percent rating under Code 5290.  The evidence does 
not show moderate limitation of motion due to pain on use, 
and thus a higher rating of 20 percent under this code is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

As the preponderance of the evidence is against a rating 
higher than 10 percent for the cervical spine condition, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Epicondylitis of the right elbow

Right elbow (major upper extremity) epicondylitis is to be 
rated on the basis for limitation of motion of the right 
forearm.  Limitation of flexion of the major forearm is rated 
0 percent when limited to 110 degrees, 10 percent when 
limited to 100 degrees, and 20 percent when limited to 90 
degrees.  38 C.F.R. § 4.71a, Code 5206.  A 10 percent 
evaluation is warranted when extension of the forearm of the 
major upper extremity is limited by 45 degrees, and a 20 
percent evaluation requires that extension be limited by 75 
degrees.  38 C.F.R. § 4.71a, Code 5207.  A 20 percent rating 
may also be assigned when forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Code 5208.  Limitation of supination of the major 
arm to 30 degrees or less is rated 10 percent; and limitation 
of pronation of the major arm is rated 20 percent when motion 
is lost beyond the last quarter of arc and the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Code 5213.
At the 1995 RO hearing, the veteran stated he could not fully 
extend his right forearm.  However, range of motion of the 
right elbow was full on the 1993 VA orthopedic examination, 
and measurable limitation of motion of the elbow has not been 
reported on numerous subsequent evaluations of the upper 
extremities in connection with his neck disorder and his 
bilateral carpal tunnel syndrome.  Considering the effects of 
pain (DeLuca, supra), the veteran may have minimal limitation 
of motion, but the medical evidence does not suggest his 
limitation of motion is more than 10 percent disabling under 
any of the cited limitation-of-motion codes.

Because the preponderance of the evidence is against the 
claim, the reasonable doubt doctrine does not apply, and the 
claim for a rating higher than 10 percent for epicondylitis 
of the right elbow must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

A rating in excess of 10 percent for right carpal tunnel 
syndrome is denied.

A rating in excess of 10 percent for left carpal tunnel 
syndrome is denied.

A rating in excess of 10 percent for residuals of an injury 
of the cervical spine is denied.

A rating in excess of 10 percent for epicondylitis of the 
right elbow is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

